ST. PAUL, .1.
(dissenting). Under the first number (26520) plaintiff appeals from a judgment dissolving an injunction. He swore (whether truly or falsely is presently immaterial) that he was owner and operator of certain nongambling, mint-vending slot machines, which defendant was about to seize and destroy. The injunction issued; defendant moved to dissolve; the motion was tried on the face of the papers; the injunction was dissolved, and plaintiff appealed.
Which brief statement of the substance of the matter suffices to show that the judgment appealed from is manifestly erroneous, and should be reversed.
Under the second number (26584) the defendant complains that, having decided (for himself) that the alleged mint-vending slot machines were gambling devices, he had seized the same in the face of said injunction; that the trial judge had ruled him into court to show cause why he should not be punished for contempt; that the trial court was without jurisdiction because said alleged mint-vending slot machines were in fact (as found by himself) mere gambling machines, which fact had also been established to the satisfaction of some other court in a proceeding against some other* parties. Wherefore he prays that this court should issue a prohibition to the trial judge for*759bidding him (the trial judge) to proceed any further in the matter.
And, this court having found, from a description of the machines given at the bar of tluis court by counsel for plaintiff, that the defendant had correctly decided (for himself) that the machines' were in fact mere gambling devices, approved the course pursued by said defendant and forbids the trial judge even to inquire into his said conduct, in which approval I do not concur.

Baud equidem invideo, miror majis!

I therefore dissent.
Rehearing refused by the WHOLE COURT.